Title: V. From George Washington to Major General Robert Howe, 4 October 1779
From: Washington, George
To: Howe, Robert


          
            Dear Sir
            West-point Octr 4th 1779
          
          I have received such advices from Congress respecting the French fleet under the command of Count D’Estaing, that I have not a doubt of his coming to this part of the Coast for the purposes of cooperation—nor of his being upon it immediately. I therefore request you to resume yr position on Croton—near pines bridge to effect, if possible, the end mentioned in my letter of the 13th Ulto. I am with esteem and regard Dr Sir Yr Most Obedt Servt
          
            Go: Washington
          
        